
	

113 HR 2831 IH: To amend the Internal Revenue Code of 1986 to deny any deduction for marketing directed at children to promote the consumption of food of poor nutritional quality.
U.S. House of Representatives
2013-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2831
		IN THE HOUSE OF REPRESENTATIVES
		
			July 25, 2013
			Ms. DeLauro (for
			 herself, Ms. Lee of California,
			 Mr. DeFazio,
			 Mr. Clay, and
			 Mr. Grijalva) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to deny any
		  deduction for marketing directed at children to promote the consumption of food
		  of poor nutritional quality.
	
	
		1.Denial of deduction for
			 marketing directed at children to promote food of poor nutritional
			 quality
			(a)In
			 generalPart IX of subchapter
			 B of chapter 1 of the Internal Revenue Code of 1986 (relating to items not
			 deductible) is amended by adding at the end the following new section:
				
					280I.Denial of
				deduction for marketing directed at children to promote food of poor
				nutritional quality
						(a)In
				generalNo deduction shall be allowed under this chapter with
				respect to—
							(1)any marketing directed at children for
				purposes of promoting the consumption by children of food of poor nutritional
				quality, and
							(2)any of the following which are incurred or
				provided primarily for purposes described in paragraph (1):
								(A)Travel expenses
				(including meals and lodging).
								(B)Goods or services of a type generally
				considered to constitute entertainment, amusement, or recreation or the use of
				a facility in connection with providing such goods and services.
								(C)Gifts.
								(D)Other promotion
				expenses.
								(b)Food of poor
				nutritional qualityFor purposes of this section, the term
				food of poor nutritional quality means food and beverages that are
				determined by the Secretary (in consultation with the Secretary of Health and
				Human Services and the Federal Trade Commission) to be inconsistent with the
				most recent Dietary Guidelines for Americans published under section 301 of the
				National Nutrition Monitoring and Related Research Act of 1990 (7 U.S.C.
				5341).
						(c)MarketingFor purposes of this section, the term
				marketing means all product and brand advertising and promotional
				techniques directed at children, including—
							(1)advertising
				(including product placement) on television and radio, in print media, in
				social media, and on the Internet (including third-party and company-sponsored
				websites),
							(2)product packaging
				and labeling,
							(3)advertising
				preceding a movie shown in a movie theater or placed on a video (DVD or VHS) or
				within a video game or mobile application,
							(4)promotional
				content transmitted to personal computers and other digital or mobile
				devices,
							(5)advertising
				displays and promotions at the retail site,
							(6)specialty or
				premium items distributed in connection with the sale of a product or a product
				loyalty program,
							(7)promotion
				character licensing, toy co-branding and cross-promotions,
							(8)celebrity
				endorsements, and
							(9)in-school
				marketing.
							For
				purposes of the preceding sentence, the term directed at includes
				the use of measured media if the audience for such media will consist of 35
				percent or more of children.(d)ChildFor purposes of this section, the term
				child means an individual who is age 17 or under.
						(e)RegulationsThe Secretary shall (in consultation with
				the Secretary of Health and Human Services and the Federal Trade Commission)
				prescribe such regulations as may be necessary to carry out the purposes of
				this
				section.
						.
			(b)Clerical
			 amendmentThe table of sections for such part IX is amended by
			 adding at the end the following new item:
				
					
						Sec. 280I. Denial of deduction for marketing directed at
				children to promote food of poor nutritional
				quality.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to amounts
			 paid or incurred after the date of the enactment of this Act in taxable years
			 ending after such date.
			
